Motion by appellant to vacate order dated January 8, 1962, dismissing his appeal from a judgment of conviction, granted; order vacated. Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten *807brief and to serve one copy on the District Attorney. Motion by appellant to enlarge time to perfect the appeal, granted; time enlarged to the April Term, beginning March 26, 1962; appeal ordered on the calendar for said term. Beldoek, P. J., Kleinfeld, Brennan, Hill and Babin, JJ., concur.